DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gwendolyn Daniels on February 24, 2022.
The application has been amended as follows: 
In the claims:
1 (currently amended). An article of clothing, adapted to be worn against skin comprising a first layer of material having a skin facing surface and an outer surface, the first layer of material providing general compression or graduated compression to an area of a body,
 a second layer of material formed as an array attached to the skin facing surface of the first layer of material, the array comprising a plurality of pads or protrusions, wherein the height of the pads or protrusions is between 100 microns and 10 mm and the array is arranged in a predetermined shape having a width of between 1 and 10 cm, such that the array is configured to be positioned over one or more surface veins in the area of the body, and configured to apply an area of targeted compression to at least 20% of a total length of the one or more surface veins, wherein the area of general compression or graduated compression is larger than the area of configured to be applied to the one or more surface veins, which include a cephalic vein, a basilic vein, a short saphenous vein, a long saphenous vein, a specific plexus of veins, a specific lymphatic plexus, a drainage plexus, and a collection of lymphatic vessels.
5 (currently amended). The article of clothing, according to claim 1, wherein the 
7 (currently amended). The article of clothing, according to claim 1, wherein the array is configured to apply targeted compression [[to]] between 60% and 100% of the total length of the one or more surface veins.
13 (currently amended). The device, according to claim 10, wherein the array is configured to apply targeted compression [[to]] between 60% and 100% of the total length of the one or more surface veins.
16 (currently amended). The device, according to claim 10, wherein the 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the description in figs.1-4 (i.e., front, back) and 7-8(i.e., right sock, left sock) will be deleted from the aforementioned figures.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-3, 5-11 and 13-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786